IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NO. WR-24,651-08


EX PARTE LANNY GENE BEVERS, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NUMBER 0335130D IN THE CRIMINAL
DISTRICT COURT NUMBER TWO
TARRANT COUNTY 


 Per Curiam.


O R D E R

 This is an application for a writ of habeas corpus that was transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Article 11.07, Section 3, of the
Texas Code of Criminal Procedure.  Ex Parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App.
1967).  Applicant was convicted of aggravated sexual assault.  His sentence was assessed at
confinement for life.  Applicant's conviction was affirmed on direct appeal.   Bevers v. State,
811 S.W.2d 657 (Tex. App.-Fort Worth 1991).
	After a review of the record, we find that Applicant's claims which challenge the
calculation of his jail time credit, and his discharge date, by the Texas Department of
Criminal Justice are without merit.  Therefore, we deny relief.
 Applicant also claims that, in regard to a Chapter 64 hearing, he was denied the
effective assistance of counsel and, as a result, his right to appeal the trial court's ruling.  This
Court has held that the post-conviction writ of habeas corpus is not available for these claims. 
Ex parte Baker, 185 S.W.3d 894 (Tex. Crim. App. 2006); and Ex parte Suhre, 185 S.W.3d
898 (Tex. Crim. App. 2006).  Therefore, these claims are dismissed.

DELIVERED:	SEPTEMBER 13, 2006
DO NOT PUBLISH